COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
  EL PASO CENTRAL APPRAISAL                                      No. 08-17-00003-CV
  DISTRICT,                                      §
                                                                      Appeal from
                         Appellant,              §
                                                                  327th District Court
  v.                                             §
                                                               of El Paso County, Texas
  HAWKINS & I-10 ACQUISITION CO.,                §
  L.P.,                                                          (TC # 2016DTX0495)
                                                 §
                         Appellee.

                                 MEMORANDUM OPINION

       Appellant, El Paso Central Appraisal District, and Appellee, Hawkins & I-10 Acquisition

Co., L.P., have filed an agreed motion to dismiss the appeal because the parties have settled their

dispute. We grant the motion and dismiss the appeal. Pursuant to the parties’ agreement, costs of

the appeal are taxed against the party incurring same. See TEX.R.APP.P. 42.1(d).


November 29, 2017
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.